DOUCET, Judge.
On May 21, 1984, the defendant was charged by a bill of information with possession with the intent to distribute a controlled dangerous substance classified as Schedule II, to-wit: Pentazocine, in violation of LSA-R.S. 40:967(A)(1). He was tried before a jury of twelve which returned a verdict of the lesser offense, attempted possession of pentazocine with the intent to distribute. On October 19, 1984, the defendant was sentenced to a term of three years with the Department of Corrections without the benefit of probation, parole or suspension of sentence.
The defendant has appealed his conviction and sentence. Although defendant has assigned two assignments of error, no brief has been filed by the defendant. Therefore, the scope of appellate review in this case is limited to a review of the record for errors patent. Accordingly, we have carefully examined the record in this case pursuant to LSA-C.Cr.P. Art. 920 and, finding no error patent on the face of the record, we affirm the defendant’s conviction and sentence.
AFFIRMED.